Per Curiam.
As the affidavit in the garnishee proceedings aid not aver Mrs. Mack to have been indebted to the original defendant, but went upon the ground of her having property in her hands belonging to the defendant, it would have been erroneous to require her to answer further and make disclosures concerning any such supposed indebtedness, as no foundation was laid for any such inquiry; and, as the answer in regard to the possession of property was entirely full and explicit, there was no room for an exception, on the ground of insufficiency.